Citation Nr: 1020531	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  02-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

Entitlement to service connection for a right heel and/or leg 
disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to December 
1973.  He was born in 1952.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
CA.  Subsequently, the Veteran's case was transferred to the 
RO in San Diego, CA.  

By way of procedural background, the Board notes that, in a 
May 2000 decision, the Board found that there was no clear 
and unmistakable error (CUE) in a September 1989 rating 
decision which denied service connection for right leg and 
heel disorders.  The Board also found that new and material 
evidence had been submitted to reopen the Veteran's claim for 
service connection for right leg and heel disorders, and then 
the Board determined that the claim was not well grounded.  

In a June 2000 letter to a Member of Congress, the RO noted 
the Board's finding that new evidence had been submitted, and 
the RO indicated it would reopen the Veteran's claim and 
consider the new evidence.  Thereafter, in the August 2000 
rating decision, the RO readjudicated and denied the claim 
for service connection for right heel and leg disorders on 
the merits, from which decision the Veteran appealed to the 
Board.

In May 2003, the Board remanded the Veteran's case to the RO 
for further evidentiary development.

In a decision in August 2005, the Board denied entitlement to 
service connection for right heel and leg disorders.  At that 
time, the Veteran was represented by a Veterans Service 
Organization.  

The Veteran filed an appeal to the U.S. Court of Appeals for 
Veterans Claims (the Court).  On Joint Motion, the Court 
vacated the Board's 2005 decision and remanded the case for 
further development as stated within the Joint Motion, which 
is of record.  The Veteran is now represented by a private 
attorney, as noted on the first page, above.

In December 2007, the Board again remanded the case for 
specified development, particularly for additional medical 
examination and nexus opinion evidence as discussed in the 
Joint Motion approved by the Court.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
right leg or heel disorder is related to the Veteran's period 
of active military service on any premise.  


CONCLUSION OF LAW

Right leg and heel disorders were not incurred in or 
aggravated by the Veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues, all of which the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice, and, as discussed herein, none 
has been shown.

In the aggregate, the Board finds that VA has satisfied the 
duty to notify and assist under the VCAA.  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any defect with 
respect to timing was harmless error, given that the claim is 
denied herein.  See Mayfield, supra.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(Court was convinced that appellant and attorney had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 61 (1991).

II.  Pertinent Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  See also McClain v. Nicholson, 21 Vet. App. 319 
(2007) (Court held that the presence of a chronic disability 
at any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative).

Secondary service connection may also be established for 
disability which is proximately due to, the result of, or 
aggravated by service-connected disability.  38 C.F.R. § 
3.310; see Allen v. Brown, 7 Vet. App. 439 (1995).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  In general, 
lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

In his numerous written statements in support of his claims, 
the Veteran has variously contended that he sustained a leg 
and foot injury in 1972 while at Fort Polk, Louisiana, and 
that he hurt either his right or his left foot.

According to July 1970 private hospital records, the Veteran, 
who was then 18 years of age, was hospitalized for treatment 
of a viral infection, thought to be probable chicken pox.  
When seen in the hospital's emergency clinic in September 
1970, he was noted to have fallen arches and occasional dizzy 
spells.  He was described as a normal male in appearance.  A 
September 1970 radiology report notes the Veteran's 
complaints of flat feet.  Results of X-rays of his feet 
showed no evidence of fracture, dislocation, foreign body, or 
other bony abnormalities, and no articular irregularities 
were seen.  It was noted that for a study of flat feet, 
standing and lateral views would be necessary for evaluation 
of the condition.

When examined for enlistment into service in October 1972, 
the Veteran's lower extremities were normal, he denied having 
foot or leg problems, and he was found qualified for active 
service.  An October 1972 service treatment record indicates 
that he had tenderness in the calcaneal areas of his feet for 
10 days.  X-rays of both heels were reported as negative.  An 
October 1972 limited-duty physical profile indicates possible 
bilateral stress fractures and that the Veteran was to be X-
rayed.  A November physical profile record indicates probable 
bilateral heel stress fractures and probable bilateral tibial 
plateau stress fractures.  When he was seen in the orthopedic 
clinic in mid-November 1972, it was noted that the Veteran 
was doing much better, with no current pain and a clinically 
normal examination.  He was returned to full duty.

The service records further show that during 1973 the Veteran 
was repeatedly seen for complaints of depression.  A June 
1973 mental hygiene consultation service certificate 
indicates that he was found to have an inadequate personality 
with schizoid features, and was strongly recommended for 
discharge.

On a report of medical history completed in June 1973, when 
he was examined for separation, the Veteran checked "Yes" 
as to having leg cramps and foot trouble, and said he was in 
a poor state of health and was depressed.  The examiner noted 
that the leg cramps were not actively related, and that the 
Veteran had experienced a painful right foot "all [his] 
life".  It was noted that a July 1973 orthopedic clinic 
evaluation found no pathology.  When examined at that time, 
his lower extremities and neurological system were normal.  
The examiner found no disqualifying mental or physical 
defects sufficient to warrant disposition through medical 
channels.  According to the July 1973 orthopedic clinic 
record, the Veteran was evaluated regarding his complaints of 
recurring right foot pain.  He reported tremendous pain in 
his right foot if he raised his great toe too high, which the 
examiner apparently thought was questionable, but denied any 
current problems.  On examination, no pathology was found, 
the impression was of a psychosomatic disorder, and the 
Veteran was found fit for separation.

Post-service, private hospital records, dated from August to 
October 1979, reflect the Veteran's treatment for a 
perforated duodenal ulcer.  The records are not referable to 
complaints or diagnosis of a right heel or leg disorder.

In June 1982, the Veteran was privately hospitalized in 
California for treatment for a head injury incurred when he 
was beaten and robbed.  He sustained a depressed frontal 
fracture.  The records are not indicative of any right leg or 
heel disorder.

In July 1982, the Veteran sought neurosurgical and 
ophthalmologic VA medical treatment in Dallas, Texas, 
according to records dated at that time.  These records are 
not referable to a right leg or heel disorder.  Later-dated 
medical records indicate that the Veteran was suffering from 
an organic brain syndrome.

A February 1991 VA outpatient treatment record reveals that 
the Veteran was seen for a variety of complaints, including 
those involving the lower extremities; no organic pathology 
was identified.  An organic mood disorder with psychotic 
features was assessed, and there was an indication that a 
slight restriction in leg motion was probably psychosomatic 
and related to the Veteran's organic mood disorder.

In January 1995, the Veteran was seen in the VA outpatient 
clinic with multiple complaints, including body pains and 
aches.  Also in January 1995, he was seen in a private 
hospital family care clinic, where he complained of 
generalized body pain.

A March 1995 VA Social Worker note reflects that the Veteran 
reported he injured his leg during basic training and was 
hospitalized as a result.

In June 1995, the Veteran was seen in the VA podiatry clinic, 
and complained of pain going down the back of his leg all the 
way to the side.  The Veteran stated that he had sustained an 
injury in 1970, and complained of having pain in the region.  
Following examination, the assessment was sciatica, and the 
Veteran was referred for a neurology consultation.

A December 1995 VA medical record includes an assessment of 
diffuse body aches and pains, thought probably to be 
psychomotor.

A July 1997 VA medical record reflects the Veteran's 
complaints of right leg and foot pain that occurred in 1972-3 
when he was running a mile during basic training, lost 
stride, and twisted his foot and leg.  He reported increased 
burning, numbness, and a tingling sensation.  It was also 
noted that the Veteran had made several attempts to receive 
VA and Social Security Administration (SSA) disability 
benefits.  He reported being jailed in January 1996 for six 
months, for shooting up an SSA office that denied his claim.

In August 1997, the Veteran was seen by a VA podiatrist and 
complained of bilateral foot and leg "arthritic" pain and 
occasional numbness.  His right leg also had involuntary 
movements.  Right hallux limitus was noted.

In September 1997, the Veteran was seen in the VA podiatry 
clinic, for follow-up of complaints of leg and foot pain.  
His history was noted to be very rambling and difficult to 
understand.  It was noted that he sought disability for some 
type of leg/foot injury in service.  It was also noted that 
he had not yet been examined by a neurologist for back pain 
and its possible contribution to the leg and foot pain.  He 
said arch supports prescribed in 1995 were helpful.  
Following examination, the assessment was hallux limitus, and 
the Veteran was referred for a neurology consultation.

In October 1997, the Veteran was seen in the VA neurology 
clinic.  According to the treatment record, he claimed that 
his leg and foot pain was related to an in-service injury in 
1972.  Following examination, the assessment was of normal 
bilateral lower extremities.

Also in October 1997, the Veteran was seen in the VA podiatry 
clinic for follow-up for right hallux limitus and a desire to 
be service-connected for foot problems.  It was noted that he 
had difficulty keeping his train of thought, and was a poor 
historian. Following examination, the assessment was right 
hallux limitus.  It was noted that his symptoms were 
alleviated with arch supports.

The Veteran was seen in the VA podiatry clinic in June 1998.  
The record reflects his angry demeanor, and that he refused 
to see a neurologist.  Mental disorientation was noted.  A 
right leg-lift elicited pain in the left lower back.  The 
clinical assessment was neuropathy, versus reflex sympathetic 
dystrophy syndrome, versus lumbar radiculopathy.

In August 2000, the Veteran submitted medical literature from 
the American Podiatric Medical Association regarding foot and 
ankle injuries. It describes what can cause injuries, and how 
to prevent them.

VA medical records dated during 2001 reflect the Veteran's 
complaints of right lower extremity numbness.  In March 2001, 
he indicated his wish to pursue his claim for residuals of a 
right ankle and foot injury.  A June 2001 record includes the 
Veteran's report of right leg numbness and occasional muscle 
spasm.  Results of an electromyography (EMG) performed in 
July 2001 were possible mild bilateral peripheral sensory 
neuropathy.  According to a July 2001 orthopedic clinic 
entry, examination revealed no evidence of radiculopathy or 
motor peripheral neuropathy on needle examination.

VA medical records dated in 2003 indicate that, in March 
2003, the Veteran took prescribed medication for chronic back 
pain and idiopathic peripheral neuropathy.

Since then, VA clinical records show ongoing complaints of a 
similar nature, without diagnostic conclusions as to any 
right foot/leg disability.

Pursuant to the Board's most recent remand, extensive 
orthopedic and neurological evaluations were undertaken in 
October 2009, the reports from which are of record.  The 
Board had asked that the medical experts review the aggregate 
file, and all of the evidence therein, and provide detailed 
responses to specific questions.  The physicians diagnosed 
the Veteran's current disabilities as: (1) degenerative 
spondylolysis of the thoracolumbar spine superimposed on the 
multiple level degenerative joint disease, with subjective 
complaints of recurrent radiculitis; (2) degenerative joint 
disease, 1st metatarsophalangeal joint of the right foot, 
hallux valgus; (3) calcification of the abdominal aorta, with 
an abdominal aortic aneurysm measuring 2.8 cm. maximum 
dimension; (4) bilateral idiopathic peripheral neuropathy, 
etiology unclear; (5) psychiatric condition: psychosomatic 
pain disorder syndrome involving the lower extremities, by 
history from the psychiatric reports found within the claims 
file; (6) normal musculoskeletal examination involving the 
hips, knees and ankle joints of the right and left lower 
extremities.

In addition to the detailed, multi-page summary of the 
clinical history of the Veteran's case, the following were 
the responses to the questions asked:

(1)  Whether the Veteran has a current right heel 
and leg disorder.  Listed above are the current 
conditions involving the Veteran's present physical 
status.  No definitive organic, physiological, 
orthopedic or biomechanical conditions were found 
involving the Veteran's hips, knees, ankles or 
right heel.  Based on the review of the service 
medical records, the Veteran's subjective 
complaints involving his legs and feet were 
spontaneous and acute [in] nature, and transient.  
There is no physical evidence of a chronic 
condition occurring secondary to the subjective 
complaints.

(2)  Whether any currently diagnosed chronic right 
heel and/or leg disorder is causally or 
etiologically related to an incident in the 
Veteran's service or whether such a causative or 
etiological relationship is unlikely.  The Veteran 
[has] radiating pain symptoms involving the lower 
extremities.  The Veteran has degenerative 
spondylolysis of the thoracolumbar spine which 
would cause similar symptoms.  CT scan indicates he 
has vascular changes which can cause paresthesias 
into the lower extremities.  The neurologic 
examination and electrical studies are 
nonconclusive.  Based on all of the physical 
evidence to date, the Veteran's present symptoms of 
foot and lower extremity pain and discomforts are 
less likely as not related to the Veteran's active 
military service.

The Veteran's present physical complaints are not 
consistent with subjective complaints occurring 
during active military service.  During active 
service, the Veteran complained of heel pain, and 
the bone scans do not indicate any residual 
evidence of injuries to the osseous bones of the 
foot, ankle, or lower extremity.  Conclusion: the 
Veteran's present subjective complaints of leg 
disorder and right heel condition is not consistent 
with the present physical findings, therefore is 
less likely as not (less than 50-50 probability) 
causally or etiologically related to any incident 
occurring during the Veteran's active service.

The examiner noted that the question had also been asked as 
to whether there had been a pre-existing disability and if 
so, whether it had been aggravated.  Since there was no 
evidence of residuals at the time of his separation, the 
examiner said the question could not fully addressed without 
resorting to mere speculation.  In fact, that conclusion 
renders the question moot because it no longer has an impact 
upon the decision to be reached in this case (i.e., if there 
were no residuals at separation, there clearly was no 
aggravation regardless of whether any disorder had or had not 
existed prior to service). 

The Veteran's attorney has argued that the most recent 
examinations were inadequate and another is necessary.  With 
all due respect, the Board finds that the recent examinations 
were quite thorough and involved all salient points, 
including both review of the clinical data and analyses 
thereof, with sound rationale provided for all pertinent 
questions.  In fact, these conclusions are entirely 
consistent with all of the considerable evidence of record.


The Veteran's attorney also argues that the Veteran's 
contentions and observations must be taken into 
consideration.  In this regard the Board concurs that he is 
entirely competent to observe and describe his symptoms.  He 
is not, however, so skilled as to take those observations and 
render medical conclusions.  On the other hand, there have 
also been a number of physicians, entirely professionally 
qualified to reach diagnostic conclusions, who have also 
considered his contentions and have done so in concert with 
the factual data of record.  There is no basis for requiring 
another examination, because those of record are based upon 
review all of the considerable clinical data and are based on 
sound reasoning and medical expertise.  

The Board is now satisfied that all due consideration has 
been given to the Veteran and his lawyer's arguments and 
observations, as well as the medical data and findings of 
record.

It was once suggested that he had a right foot or heel 
problem prior to service.  This would be pertinent only if 
there were some sign of aggravation therein.  In this case, 
as noted above, there is no sign of residuals of such a 
disorder at separation, so whether there was or was not 
anything prior to service becomes irrelevant.  

It can be further stipulated that the Veteran had some modest 
right lower extremity symptoms in service, but the competent 
and probative evidence demonstrates that this was self-
limiting period and without chronic demonstrable residuals.  
And at that time, and from then until many years after 
service, there was no indication or diagnosis of any right 
lower extremity disability, including as a result of service.

Furthermore, while there is evidence to show that he may well 
now have some genuine organic (or even psychosomatic for that 
matter) symptoms and clinical findings relating to his right 
lower extremity, the comprehensive medical evaluations of 
2009 show that the preponderance of the evidence is against 
finding that any disorder now demonstrated (or shown in the 
appellate period) with regard to the Veteran's right lower 
extremity had its origin in service.  The evidence in that 
regard is not equivocal, and a reasonable doubt is not raised 
to be resolved in favor of the Veteran. 


ORDER

Service connection for a right leg and heel disorder is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


